THE STATE OF TEXAS

      November 19, 2004

      TO THE SHERIFF OF HARRIS COUNTY, TEXAS, GREETING:
      WHEREAS, Jim Gawerc, Relator, has made application  to  The  Honorable
Supreme Court of Texas for a  Writ  of  Habeas  Corpus,  alleging  that  Jim
Gawerc is illegally restrained of his liberty by you in said Harris  County,
Texas by virtue of certain process issued out of the  310th  District  Court
of Harris County, Texas and
      WHEREAS, The Honorable Supreme Court of  Texas  is  of  the  tentative
opinion that Writ should issue, and has ordered the following:
      CASE NO.    04-1044
      IN RE       Jim Gawerc

           Relator's petition for writ of habeas corpus filed  on  November
      19, 2004, in the above numbered and entitled cause  having  been  duly
      considered in chambers, it is ordered that Relator be released on bail
      pending final disposition of this case.

           Relator will be admitted to bail upon Jim  Gawerc  giving  of  a
      good and sufficient bond, conditioned as required by law, in  the  sum
      of one hundred DOLLARS ($100.00), such bond to  be  approved  by  this
      Court.

      NOW THEREFORE, you are hereby commanded to admit to bail, Jim  Gawerc,
conditioned upon the bond of said  applicant  in  the  sum  of  one  hundred
DOLLARS ($100.00), in the terms and conditions of the law, that  Jim  Gawerc
will appear and abide by the decision of the Supreme Court of  Texas,  which
bond you will approve in your official capacity and forward a  copy  thereof
to the Clerk of this Court.
      THESE ARE THEREFORE TO COMMAND YOU to obey the foregoing  and  in  all
things.
      HEREIN FAIL NOT under the penalties prescribed by law.
      BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS

                                       with the Seal thereof annexed at  the
                                       City of  Austin,  this  19th  day  of
                                       November, 2004

                                                         ANDREW WEBER, CLERK

SUPREME COURT OF TEXAS


                                       By_____________________________


                                          Deputy Clerk

      *********************